DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 29 October 2021 has been entered.
Claims 1-4, 8-9, 13-16, and 18-21 remain pending in the application, wherein claim 1 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Citti (US PGPub. No. 2012/0263929, previously cited; hereafter “Citti ‘929”) and in view of Bauer et al. (“Emissivities of ceramic materials for high temperature processes, NPL previously cited) and Kleeb et al. (“Fuel Savings with High Emissivity Coatings”, NPL previously cited).
Claim 1: Citti ‘929 discloses a ceramic refractory (paragraph 0002) with a composition of alumina (paragraph 0027), present in approximately 50 wt% to at least 97 wt% alumina (paragraph 0027), which may be from mullite or another Al2O3-based compound (paragraph 0021), and renders as obvious to one of ordinary skill in the art that the ceramic refractory may comprise approximately 50-97 wt% mullite.  This range overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in prior art, a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted as of the writing of this Office Action that no 2O4, also known as spinel.  Since the dopant in the form of a metal aluminate is an alternative to the dopant as a metal oxide, it would have been obvious to one of ordinary skill in the art to use the same amount of metal aluminate dopant as is described previously for the metal oxide dopant (i.e. 0.02-5 wt% as in paragraph 0033 or 2.1-26 wt% as in paragraph 0032) because the metal aluminate dopant is considered to be a substitution of known material based on its suitability for the same purpose.  See MPEP § 2144.07.  The ceramic material may also include Fe2O3 as a sintering agent (paragraph 0030) in amounts of no greater than about 2 wt% (paragraph 0034), but may have any oxidation state (paragraph 0035) (i.e. Fe3O4 is a mixed oxide of Fe2+ and Fe3+; i.e. the ceramic material includes no greater than about 2 wt% Fe3O4).  The dopant be may considered to consist of a combination of MgAl2O4 and Fe3O4 because both dopants may be present.  It is noted that the presence or absence of other dopants in the ceramic body is immaterial to the claim as written due to the open language of “a body including a ceramic comprising”.  The obvious amount of metal aluminate dopant (i.e. MgAl2O4 in the amount of 0.02-5 wt% or 2.1-26%) plus the amount of Fe3O4 (i.e. no greater than 2 wt%) is about 0.02-7 wt% or 2.1-28%, and both of these ranges overlap the claimed range.  See MPEP § 2144.05.  While not teaching a singular example of the instantly claimed article and composition, it would have been obvious to one of ordinary skill in the art before the effective filing date as this composition is conventionally known to afford refractory articles and one would have 
In a related field of endeavor, Bauer teaches the spectral emissivities of selected ceramic materials at wavelengths of 0.8-25 µm and at temperatures of 200-1200°C (Abstract).  In particular, Fig. 4, copied below, shows the spectral emissivities of mullite at various temperatures and wavelengths.  At wavelengths just below 5 µm, the emissivity of mullite is above 0.8 (Fig. 4 below), which overlaps the claimed ranges.  See MPEP § 2144.05.  Furthermore, Kleeb teaches that refractory compositions of mullite etc. can be coated with a high-performance, high-emissivity coating (Kleeb, Summary) to increase the emissivity of the refractory to about 0.9 at glass-making temperatures (Kleeb, 1st paragraph on p. 128).  While not teaching a singular example of the emissivity for the instantly claimed article and composition, it would have been obvious to one of ordinary skill in the art before the effective filing date as this composition is recited to contain a large majority fraction (70-99%) of mullite and the emissivity of mullite is known and can be further improved by a high-performance, high emissivity coating, and one would have had a reasonable expectation of success.  

    PNG
    media_image1.png
    677
    1151
    media_image1.png
    Greyscale

As Citti ‘929 teaches a mullite refractory body and Bauer and Kleeb each teach the emissivities of mullite, either alone (Bauer) or with an additional coating (Kleeb), they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the refractory body having the composition of Citti ‘929 to include the known emissivity of mullite, either alone as taught by Bauer or with an additional high-performance, high emissivity coating as taught by Kleeb, and one would have had a reasonable expectation.
	Claim 2: Citti ‘929 teaches where the powders and additional material (i.e. the mullite and dopant) are formed into any desired shape, such as rectilinear (i.e. a monolithic body), and sintered to form a ceramic (paragraphs 0042-0043).
	Claim 3: Citti ‘929 teaches where the refractory object may be a body or a coating overlying the body (i.e. a core and the mullite ceramic as a coating) (paragraph 0027).
Claims 4 and 8-9: Citti ‘929 teaches where the body (i.e. the core) can be mullite (i.e. an aluminosilicate, which is also an oxide) (paragraph 0049) and where the coating may be made of these materials as well (paragraph 0027) (i.e. either or both the core and the coating may be mullite, .

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Citti (US PGPub. No. 2012/0263929, previously cited; hereafter “Citti ‘929”) in view of Bauer et al. (“Emissivities of ceramic materials for high temperature processes, NPL previously cited) and Kleeb et al. (“Fuel Savings with High Emissivity Coatings”, NPL previously cited) as applied to claim 1 above, and further in view of Saha et al. (US Pat. No. 7,485,594, previously cited).
Claims 13-16: The teachings of Citti ‘929 in view of Bauer and Kleeb regarding claim 1 are outlined above.  Citti ‘929 teaches where the sintered ceramic material of the body or coating can have at least 50-97 wt% of alumina compounds, including mullite (paragraphs 0027 and 0021).  The refractory material is taught to optionally contain dopants of MgO and Fe2O3, etc. (paragraphs 0030-0031), or alternatively where the MgO instead may be a metal aluminate (paragraph 0035) (i.e. a spinel compound, MgAl2O4, which is an oxide of Mg) and where the metal element of the dopant may have any oxidation state (i.e. Fe2O3 may instead be Fe3O4 because Fe3O4 is another oxidation state of Fe oxide).  The dopants are mixed with the powder materials and formed into a green body (paragraph 0042).  However, Citti ‘929 does not teach about the formation of a first phase or its possible contents.
In a related field of endeavor, Saha teaches mullite bodies that may be used in refractories (Col. 2, lines 39-43).  Saha discloses where the mullite body contains an oxide of Mg, etc. in combination with an oxide of Fe, etc. (Col. 3, lines 11-21) in a total amount of about 0.01-12% by volume (Col. 4, lines 10-27).  Saha teaches where the mullite composition has both acicular mullite grains and a glassy phase, where the mullite grains are preferably at least about 90% of the mullite 
As both Citti ‘929 and Saha disclose mullite bodies for refractories, they are analogous.  Both Citti ‘929 and Saha disclose where the mullite body can include an oxide of Mg and an oxide of Fe, etc., in amounts that overlap the teachings of Citti ‘929.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Citti ‘929, Bauer, and Kleeb to include the majority content of a first phase of acicular mullite grains as taught by Saha because they improve thermal shock, and one would have had a reasonable expectation of success.  

Claims 1-2, 13, 15-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Citti (US PGPub. No. 2013/0217563, previously cited; hereafter “Citti ‘563”) in view of Bauer et al. (“Emissivities of ceramic materials for high temperature processes, NPL previously cited) and Kleeb et al. (“Fuel Savings with High Emissivity Coatings”, NPL previously cited).
Claim 1: Citti ‘563 teaches refractory objects (paragraph 0001) that can include alumina and silica (paragraph 0011), where the alumina is provided as at least about 10% to at least about 94% by weight of the object (paragraph 0013; claim 7) and where at least a portion of the alumina may be provided as mullite (paragraph 0014).  This teaching is considered to teach where optionally all of the alumina is provided as mullite due to the teaching of “at least a portion”, and Citti ‘563 is therefore considered to optionally teach 10-94% mullite.  The refractory object may further contain one or more dopants of Mg, Fe, etc. comprising oxides (paragraph 0016), and at least a portion of a 2O4) (paragraph 0020), which is considered to teach where optionally all of a Mg-based dopant may be spinel due to the teaching of “at least a portion”.  The Fe additive may have an oxidation state of M2+, M3+, etc., or any combination thereof (paragraph 0016) (i.e. Fe3O4 is a mixed oxide of Fe2+ and Fe3+).  The dopant be may considered to consist of a combination of MgAl2O4 and Fe3O4 because both dopants may be present.  It is noted that the presence or absence of other dopants in the ceramic body is immaterial to the claim as written due to the open language of “a body including a ceramic comprising”.  Citti ‘563 teaches where the additives can be included in an amount of 0.2-7 wt% (paragraph 0027).  The ranges of mullite and oxides of Mg and Fe disclosed by Citti ‘563 overlap the claimed ranges, and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that, as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Citti ‘563 teaches where the refractory object is a sintered ceramic material wherein the green body is sintered at 1400-1700 °C for 10-100 hours (paragraph 0023).  This is considered to teach where the melting temperature is at least 1700 °C else the sintering process would result in a melt instead of a sintered object, and this range of melting temperature overlaps the claimed range.  See MPEP § 2144.05.  However, Citti ‘563 does not teach about the emissivity of the refractory.
In a related field of endeavor, Bauer teaches the spectral emissivities of selected ceramic materials at wavelengths of 0.8-25 µm and at temperatures of 200-1200°C (Abstract).  In particular, Fig. 4, copied above, shows the spectral emissivities of mullite at various temperatures and wavelengths.  At wavelengths just below 5 µm, the emissivity of mullite is above 0.8 (Fig. 4 above), which overlaps the claimed ranges.  See MPEP § 2144.05.  Furthermore, Kleeb teaches that refractory compositions of mullite etc. can be coated with a high-performance, high-emissivity coating (Kleeb, Summary) to increase the emissivity of the refractory to about 0.9 at glass-making st paragraph on p. 128).  While not teaching a singular example of the emissivity for the instantly claimed article and composition, it would have been obvious to one of ordinary skill in the art before the effective filing date as this composition is recited to contain a large majority fraction (70-99%) of mullite and the emissivity of mullite is known and can be further improved by a high-performance, high emissivity coating, and one would have had a reasonable expectation of success.  
As Citti ‘563 and Saha both teach mullite refractory bodies and Bauer and Kleeb each teach the emissivities of mullite, either alone (Bauer) or with an additional coating (Kleeb), they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the refractory body having the composition of Citti ‘563 as modified by Saha to include the known emissivity of mullite, either alone as taught by Bauer or with an additional high-performance, high emissivity coating as taught by Kleeb, and one would have had a reasonable expectation.
	Claim 2: Citti ‘563 teaches that the starting materials and any additional material (i.e. the mullite and dopant as outlined above regarding claim 1) may be provided as a powder and formed into any desired shape and sintered to form a ceramic body (i.e. a monolithic body) (paragraphs 0022-0023).
Claims 13 and 15-16: Citti ‘563 teaches that the refractory block can have one or more phases (paragraph 0048), such as an aluminum phase and a silica phase (paragraph 0048).  The silica phase can include an aluminum silicate (paragraph 0049), and Citti ‘563 also teaches where mullite (Al6Si2O13) is an aluminum silicate (paragraph 0020).  As such, it would be obvious to one of ordinary skill in the art that the silica phase (i.e. a first phase) may be mullite (i.e. comprising mullite or consisting of mullite, and consisting of mullite is considered to be about 100% mullite, which overlaps the claimed range for instant claim 16; see MPEP § 2144.05).
Claim 18: Citti ‘563 teaches that the refractory block can have one or more phases (paragraph 0048), in which any one or more of the additives (i.e. dopants) can be disposed within each of the aluminum phase and the silica phase (paragraph 0048).  The silica phase includes an aluminum silicate (i.e. mullite, as outlined above) (paragraph 0049), and the silica phase can also include at least one species of dopant (paragraph 0049).
	Claims 19-21: Citti ‘563 teaches that magnesium oxide can be one of the possible dopants (paragraph 0030), or alternatively spinel (MgAl2O4) can be a magnesium oxide dopant (paragraph 0020).  Furthermore the silica phase can include an aluminum silicate (i.e. mullite, as outlined above) (paragraph 0049) and the additives (e.g. the magnesium oxide dopant) (paragraph 0048).  Therefore, Citti ‘563 teaches where a first phase (e.g. the silica phase) includes an oxide compound (e.g. spinel) containing at least one cation element of the mullite (e.g. Al3+) and at least one cation element of the dopant (e.g. Al3+ of the spinel).

Allowable Subject Matter
As indicated in the Non-Final Office Action mailed 03 August 2021 and adjusted to reflect the amendment to the claimed dopant filed 29 October 2021, the following claim, drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
Claim 1: A refractory article comprising:
a body including a ceramic comprising:
mullite present in an amount of at least 70 wt% and not greater than 97 wt% for a total weight of the body; and
2O4 and Fe3O4, wherein the dopant is present in an amount of at least 3 wt% and not greater than 6 wt% for a total weight of the body,
wherein the body comprises an average relative emissivity over a wavelength of 0.5 microns to 5 microns of at least 0.8 and not greater than 0.99, and
wherein the body comprises a melting temperature of 
Support for this amendment can be found in Table 2, wherein the melting temperature of the refractory made of mullite with 5% of (MgAl2O4)0.5(Fe3O4)0.5 (i.e. the only example showing the claimed dopant) is 1600°C.
The following is a statement of reasons for the indication of allowable subject matter:  Citti ‘929 and Citti ‘563 each teach where metal aluminate, or specifically spinel (i.e. MgAl2O4), and an iron oxide may be used as an additive to a mullite refractory object; however, the refractory object is sintered at a temperature of up to 1700 °C, which indicates a melting temperature that is significantly higher than 1600 °C.

Response to Arguments
Applicant’s arguments filed 29 October 2021 have been fully considered but they are not persuasive.  The argument is based on the premise of the prior art of record not teaching all of the claim limitations of instant claim 1, see p. 4-7 of remarks.  Applicant has particularly highlighted “a dopant consisting of a combination of MgAl2O4 and Fe3O4” using bold font.  Regarding the prior art teaching of the claimed dopant, Citti ‘929 and Citti ‘563 each teach where additives to a mullite refractory body may include metal aluminate, or specifically spinel (i.e. MgAl2O4), and an oxide of Fe where the metal element of the dopant (i.e. Fe) may have an oxidation state of M2+, M3+, etc., or a combination of these (i.e. Fe3O4 is a mixed oxide of Fe2+ and Fe3+), as outlined above.  The dopant 2O4 and Fe3O4 because the combination of both dopants may be present (i.e. other elements are not present in these compounds).  The presence or absence of other dopants in the ceramic body is considered to be immaterial to the claim as written due to the open language of “a body including a ceramic comprising”.  All other limitations of the claims are taught or made obvious by the prior art of record, as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM S. HORGER/Examiner, Art Unit 1784 

/SETH DUMBRIS/Primary Examiner, Art Unit 1784